Name: Commission Regulation (EEC) No 1061/82 of 4 May 1982 on the supply of common wheat to the World Food Programme as food aid under Regulation (EEC) No 3723/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5 . 82 Official Journal of the European Communities No L 123/25 COMMISSION REGULATION (EEC) No 1061 /82 of 4 May 1982 on the supply of common wheat to the World Food Programme as food aid under Regulation (EEC) No 3723/81 Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Council Regulation (EEC) No 3723/81 (6) provided for exceptional food aid totalling 40 million ECU to be granted to the least-developed countries ; whereas various sums have been allocated for the deli ­ very of cereals and rice to certain non-member countries and beneficiary organizations ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 382, 31 . 12. 1981 , p. 37. (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 0 OJ No L 263, 19 . 9 . 1973, p . 1 . f) OJ No L 192, 26. 7. 1980, p . 11 . (*) OJ No L 373, 29 . 12 . 1981 , p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 123/26 Official Journal of the European Communities 6. 5 . 82 ANNEX la 1 . Programme : 1981 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat 5 . Total quantity : 8 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention 10 . Packaging : in bulk plus 164 000 empty new jute sacks of a capacity of 50 kilograms, 100 needles and suffi ­ cient twine  marking of the bags (in letters at least 5 cm high) : 'ETHIOPIA 1270 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Assab or Jibuti 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 May 1982 16. Shipment period : June 1982 17. Security : 6 ECU per tonne \ 6. 5 . 82 Official Journal of the European Communities No L 123/27 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BITLAGE lb Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 8 000 Magasins ruraux de l'Ouest z.i . Les YvandiÃ ¨res avenue Yves Farges F-3770 Saint-Pierre-des-Corps Silo de Neuille-Pont-Pierre La Gare F-37300 Neuille-Pont-Pierre No L 123/28 Official Journal of the European Communities 6 . 5 . 82 ANNEX II 1 . Programme : 1981 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Somalia 4. Product to be mobilized : maize 5 . Total quantity : 4 630 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7' (telex OFIBLE 270807 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the maize must be of fair and sound merchantable quality and correspond at least to the standard quality required for which the intervention price is fixed 10 . Packaging :  in new bags (')  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking of the bags (in letters at least 5 cm high) : 'SOMALIA 1207 EXP VI / MAIZE / MOGADISCIO / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Mogadishu 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 18 May 1982 16 . Shipment period : June 1982 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.